                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

 RONALD LAMONT SUTTON,                          )
                                                )
                Plaintiff,                      )
                                                )
        V.                                      )             No. 1:19-CV-205-DDN
                                                )
 DUNKLIN COUNTY, et al. ,                       )
                                                )
                Defendants.                     )

                               MEMORANDUM AND ORDER

       Plaintiff moves for leave to proceed in forma pauperis on appeal. Pursuant to 28 U.S.C. §

1915(g), because plaintiff has three strikes under the PLRA (see ECF No. 4), his motion to proceed

in forma pauperis on appeal will be DENIED. See 28 U.S.C. § 1915(g).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis on

appeal is DENIED. [ECF No. 8]

       Dated this f fi. day of December, 2019.




                                                 STEPHEN N.    uMBAUGILR.
                                                 UNITED STATES DISTRICT ruDGE
